The opinion of the court was filed October 20th, 1884.
Per Curiam :
The Act of 15th April, 1834, requires the Auditors of each township annually to meet, audit, settle and adjust the accounts of the Supervisors and Treasurers of the township, and of such other township officers as may by law be referred to them. Either party may appeal from such settlement, within thirty days thereafter, to the Common Pleas of the proper county. Unless appealed from the settlement is conclusive : Porter v. School Directors, 6 Harris 144; Brown v. White Deer Township, 3 Casey 109; Dyer v. Covington Township, 4 Id. 186. The Auditors cannot re-examine the accounts of a previous year: Leasure v. Mahoning Township, 8 Watts 551.
This case is a settlement of the Supervisors’ account for 1879. The attempt is made in 1882 to correct an alleged error by the Auditors then in office. The fact that one of them was an Auditor when the settlement was made does not enlarge their powers.
Judgment affirmed.